Citation Nr: 0117116	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  95-42 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Richard P. Senecal, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel



INTRODUCTION

The appellant enlisted in the United States Army National 
Guard in March 1975 and was discharged in December 1975.

This appeal arises from an April 1995 letter determination by 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas, which advised the 
appellant that new and material evidence was required to 
reopen a claim for service connection for a psychiatric 
disorder.

In the Board's September 1997 remand, the Board noted that 
the M&ROC had also denied a claim for service connection for 
a bilateral knee disorder, and that the appellant had filed a 
notice of disagreement (NOD) with that decision.  The matter 
was referred to the M&ROC for appropriate action.  
Subsequently, the appellant perfected an appeal of that 
issue, and the Board may now exercise jurisdiction over both 
claims.


REMAND

Following a review of the veteran's claims file, the Board 
finds that, unfortunately, this appeal must again be returned 
to the M&ROC for further development.  As explained below, 
the Board finds that further attempts must be made to clarify 
the nature and extent of the veteran's military service in 
order to properly adjudicate the veteran's claims, 
particularly in light of the heightened duty to assist 
mandated by the recently-enacted Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

In the September 1997 remand, the Board observed that it was 
unclear whether the appellant ever performed full time duty 
in the active military service of the United States, or 
whether he performed any creditable active duty for training 
(ADT) as a member of the Army National Guard or any other 
reserve component of the U.S. Armed Forces.  The Board 
reviewed the evidentiary record and noted that existing 
documentation from the State of Kansas Military Department 
Adjutant General's Office indicated only that the appellant 
enlisted in that state's Army National Guard on March 25, 
1975, and was honorably discharged on December 16, 1975 for 
"failure to meet procurement standards."  The National 
Guard Bureau "Report of Separation and Record of Service" 
(NGB Form 22) dated in December 1975 affirmatively indicated 
that he had performed no days of initial ADT.  That form 
reported that appellant had performed 8 months, 22 days total 
service for pay purposes, but there was no indication or 
suggestion that any of this service was on active duty.

The State of Kansas Adjutant General's Office (AGO) Special 
Orders Number 90 Extract, dated in March 1975, showed that 
the appellant was ordered to report to ADT at Fort Polk, 
Louisiana, no later than May 13, 1975, but his Enlisted 
Qualification Record (EQR, DA Form 20) indicate that his 
status on May 14, 1975 was "[a]waiting entry on A[ctive] 
D[uty]."  The appellant's ADT orders were rescinded, not 
modified, on November 24, 1975 by the Kansas AGO Special 
Orders 328 Extract.

Service medical records submitted by the appellant indicate 
that he was seen at the "Ft. Polk Reception Station Eye 
clinic," on May 16, 1975, but a May 22, 1975 entry indicates 
that the appellant reported he was absent without leave 
(AWOL) at that time.  The Board noted that there was no 
evidence that the appellant was accepted onto active duty at 
any time while at Fort Polk, although he alleged that he had 
either served on active duty or ADT, and that he completed at 
least 6 months of basic training and AIT.  Nor was there any 
indication in the service medical records that any condition 
for which he sought treatment at Fort Polk occurred while 
proceeding directly to or returning directly from ADT.

The appellant's Army National Guard Retirement Credits Record 
(NGB Form 23) indicates that during the period March 25, 1975 
to December 16, 1975, the appellant performed no inactive 
duty training (IDT) and no ADT.  He received 11 
"gratuitous" retirement points for his membership in the 
Army National Guard during this period.  A notation by the 
Chief, Archives & Records Section of the Kansas Adjutant 
General's Office dated April 1, 1981 states, "[o]ur records 
reflect that [the appellant] had no active duty or active 
duty for training while a member of the Kansas Army National 
Guard."  In addition, a statement from the Colonel of the 
Kansas Army National Guard Chief of Staff, dated in May 1996, 
indicates that the veteran was carried AWOL by the unit he 
was assigned to while enlisted.  While prior Board decisions 
in December 1983 and August 1986 state that the appellant 
served either on active duty or ADT from March 1975 to 
December 1975, the Board notes that several documents 
received after these decisions were made, including the May 
1996 document described above, have raised some doubts 
regarding the correctness of these previous determinations.  
In any case, since the service department's determination as 
to an individual's service are binding on VA, the Board finds 
that it may not simply rely upon its own past determinations 
in this matter where new conflicting official service 
department evidence is received.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992); see also 38 C.F.R. § 3.203(c) (2000).

VA may only pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. §§ 1110, 1131 (West 1991).  This 
includes injuries or illnesses incurred during ADT, or 
injuries suffered during IDT.  See 38 U.S.C.A. § 101(24) 
(West 1991 & Supp. 2000).  There is no authority for payment 
of such disability compensation to non-veterans.  38 U.S.C.A. 
§ 101(2); see Office of Personnel Management (OPM) v. 
Richmond, 496 U.S. 414, 110 S. Ct. 2465 (1990), rehearing 
denied, 497 U.S. 1046, 111 S. Ct. 5 (1990) (Federal agency 
has no power to administratively enlarge entitlements 
established and delimited by Congress).

Because of the apparent lack of any qualifying active 
military service by the appellant, and the fact that this 
issue had not been previously addressed by the M&ROC, the 
Board remanded the claim for further development.  Although 
not explicitly stated in the September 1997 remand, the 
question of the appellant's service is "inextricably 
intertwined" with the other issues on appeal, since a 
decision on this issue could preclude the appellant's other 
claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Therefore, it must be resolved to final appellate 
consideration of the certified issues.

To provide an adequate factual background and obtain a 
service department determination as to the nature and type of 
the appellant's service, the Board's September 1997 remand 
instructions requested that the M&ROC contact the appellant 
and obtain a statement regarding his service, copies of any 
relevant records in his possession, etc.  The M&ROC fulfilled 
this requirement through a September 1997 letter to the 
appellant, and did obtain some information, including a copy 
of a letter to appellant from the Chief of Staff of the 
Kansas Army National Guard, described above, advising that 
appellant was "carried AWOL by the unit you were assigned to 
at that time."  Although it appears likely that this 
statement refers to the appellant's orders to ADT in May 
1975, it is not sufficiently specific to constitute a 
"service department determination" for VA purposes, and was 
clearly not intended for that purpose.  See 38 C.F.R. 
§ 3.203(c).

The Board's September 1997 remand also instructed the M&ROC 
to contact the National Personnel Records Center and the 
Department of Military Affairs, Adjutant General of the 
National Guard, and any other available sources, and 
"request verification of all the specific dates of the 
appellant's National Guard service in 1975, as well as the 
type of service during each period of such service, i.e., 
whether the appellant performed active duty for training or 
inactive duty for training for each period of service."  
Service medical records were also to be requested.

It appears that the M&ROC determined that it was not 
necessary to obtain a service department determination of the 
appellant's service, since it apparently concluded that this 
information was already "of record."  The M&ROC then issued 
a supplemental statement of the case (SSOC) in October 1997, 
in which it concluded that the NGB Form 23 showed 11 days of 
"service."  As discussed above, it appears that this 
conclusion may be in error, since, in fact, no days of active 
or inactive duty appear to be shown.  

In this regard, the Board notes that in Stegall v. West, 11 
Vet. App. 268 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that a remand was necessary 
because the veteran's medical examination was inadequate, and 
because of the RO's failure to follow the Board's directives 
in a prior remand.  The Court further held that a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  Id.  The Board 
regrets any further delay in this case.  However, in view of 
need to comply fully with the requests set forth in the 
Board's October 1999 remand, additional development of the 
record is required prior to appellate disposition.

In addition to the above, the Board notes that on November 9, 
2000, the President signed the "Veterans Claims Assistance 
Act of 2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "VCAA"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes relevant to the appellant's case 
include the establishment of specific procedures for advising 
the claimant and his representative of information required 
to substantiate a claim, and a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts.  

In this regard, the Board notes that the May 1996 statement 
from the Chief of Staff of the Kansas Army National Guard 
recommended that the veteran contact the Commander, ARPERCEN, 
ATTN: Archives, 9700 Page Avenue, St. Louis, Missouri 63132-
5200 for further service records.  In light of the heightened 
duty to assist provisions of this new law, the Board finds 
that a request for records should be sent to this source as 
well.  Furthermore, in a statement dated in January 1998, the 
veteran specifically requested that the M&ROC "get actual 
attendance records from Home Unit in Wichita, KS because 
th[ere] should be p[re]cise dates of A.W.O.L. that 
allege[d]ly I were carried," noting that he may have been at 
the installation hospital having his knees examined during 
this time, and therefore he was not really AWOL.  The M&ROC 
should also request such records from the veteran's home 
unit, i.e., Company B, 1st Battalion, 137th Infantry Division, 
Kansas Army Reserve National Guard, Wichita, Kansas  67208.

Accordingly, for the reasons set forth above, this case is 
REMANDED to the M&ROC for completion of the following 
actions:

1.  The M&ROC should review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the M&ROC should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The M&ROC should contact:  the 
National Personnel Record Center (NPRC) in 
St. Louis, Missouri; the Kansas Department 
of Military Affairs, Adjutant General's 
Office, Army National Guard; Commander, 
ARPERCEN in St. Louis, Missouri; and the 
Kansas Army Reserve National Guard in 
Wichita, Kansas (and any additional 
sources suggested by these four offices), 
and request verification of all of the 
specific dates of the appellant's National 
guard service in 1975, as well as the type 
of service during each period of service, 
i.e., whether the appellant performed 
active duty for training or inactive duty 
for training for each period of service.  
Any and all periods of active duty for 
training and inactive duty for training 
should be separately noted by date and 
unit.  In light of the letter sent to the 
appellant by the Kansas Army National 
Guard Chief of Staff indicating that he 
was "carried AWOL by the unit you were 
assigned to at that time," the M&ROC 
should request any documents from that 
office which were used in making that 
determination.  The M&ROC should also 
request copies of all inpatient, 
outpatient and medical examination records 
for the appellant which may pertain to the 
period during which he claims he performed 
military service.

3. After the requested development has 
been completed to the extent possible, 
the M&ROC should review the record and 
readjudicate all issues on appeal.  As 
part of this process, the M&ROC must make 
a determination as to the nature, 
duration and character of appellant's 
military service, if any.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to obtain additional 
development and provide fair process.  The Board does not 
intimate any opinion as to the ultimate outcome of the case, 
either favorable or unfavorable, at this time.  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


